DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-18, 20-27, & 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20150280086).
Regarding claim 1, Jang discloses that a semiconductor light emitting device comprising:
a substrate 100 having a first region and a second region that is spaced apart in a first direction from the first region (Fig. 6);
a luminous structure including a first semiconductor layer 111, an active layer 131, and a second semiconductor layer 151 that are sequentially stacked on the substrate (Fig. 5)-;
a first electrode 152 on the second semiconductor layer 131 (Fig. 9); and 
a second electrode 181 electrically coupled to the first semiconductor layer 113 through a plurality of first openings that penetrate the first electrode 152, the second semiconductor layer 134, and the active laye131, the first openings 161 (Fig. 9) exposing the first semiconductor layer, wherein the first electrode is in contact with the second semiconductor 
Reclaim 2, Jang discloses that a sum of areas of the first openings per unit area in the first region gradually decreases in the first direction (Tapered shaped Fig. 26).
Reclaim 3, Jang discloses that a density of the first openings per unit area gradually deceases in the first direction (Fig. 25).
Reclaim 4, Jang discloses that an area of each of the first openings gradually decreases in the first direction (Fig. 26).
Reclaim 6, Jang discloses that the first electrode includes a plurality of second openings in the second region, the second openings vertically penetrating the first electrode (Fig. 26).
Reclaim 7, Jang discloses that viewed in plan view, each of the second openings has a circular shape, or a linear shape that extends in the first direction (Fig. 25).
Reclaim 8, Jang discloses that the luminous structure includes a mesa region and an etching region that has a length in the first direction less than a length in the first direction of the mesa region, the etching region exposing the first semiconductor layer, wherein, in the etching region, the second electrode penetrates the first openings and directly contacts the first semiconductor layer (Fig. 26).
Reclaim 9, Jang discloses that the second electrode penetrates the first electrode, the second semiconductor layer, and the active layer in the first openings to contact the first semiconductor layer, wherein the contact between the second electrode and the first semiconductor layer in the first openings forms a plurality of contacts, respectively, in the first openings (Fig. 24). 

Reclaim 11, Jang discloses that a portion of the luminous structure is removed to expose the first electrode (Fig. 24).
Reclaim 12, Jang discloses that the first electrode includes a reflective metallic material (para. 0070).
Regarding claim 13, Jang discloses that a semiconductor light emitting device comprising:
a luminous structure including a first semiconductor layer, an active layer, and a second semiconductor layer that are sequentially stacked, wherein the luminous structure has a first region and a second region that is spaced apart in a first direction from the first region;
a first electrode 151 on the second semiconductor layer 131, wherein the first electrode and the second semiconductor layer 131 are in contact with each other to constitute a first contact; and
a plurality of second electrodes 181 that penetrate the second semiconductor layer and the active layer in the first region, wherein the second electrodes and the first semiconductor layer are in contact with each other to constitute a plurality of second contacts, wherein, when viewed in plan view, a sum of areas of the second electrodes per unit area in the first region gradually decreases in the first direction (Fig., 21).

Reclaim 15, Jang discloses that a number of the second contacts per unit area in the first region is the same in the first direction, and an area of each of the second contacts in the first region gradually decreases in the first direction (Fig. 25).
Reclaim 16, Jang discloses that the second electrodes are in the first region, but not in the second region (Fig 25).
Reclaim 17, Jang discloses that the first electrode includes a plurality of second openings in the second region (Fig. 25).
Reclaim 18, Jang discloses that when viewed in plan view, each of the second openings has a circular shape, or a linear shape that extends in the first direction (Fig. 25).
Reclaim 20, Jang discloses that the second electrodes comprise a conductive substrate on the first electrode, and the semiconductor light emitting device further comprises a dielectric layer between the first electrode and the conductive substrate (Fig. 25).
Reclaim 21, Jang discloses that the first electrode includes one of a reflective metal layer and a transparent electrode layer that are in contact with the second semiconductor layer (Fig. 25).
Regarding claim 22, Jang discloses that a semiconductor light emitting package comprising:
a substrate;
a first semiconductor light emitting device on the substrate; and

a first luminous structure that includes a first semiconductor layer, a first active layer, and a second semiconductor layer, the first luminous structure having a first region that is adjacent to the second semiconductor light emitting device and a second region that is located in the first direction on one side of the first region;
a first electrode 154 on the second semiconductor layer; and 
a plurality of second electrodes 184 in the first region, the second electrodes being in a plurality of first openings that penetrate the second semiconductor layer and the first active layer, the first openings exposing the first semiconductor layer, and wherein the second semiconductor light emitting device includes:
a second luminous structure that includes a third semiconductor layer, a second active layer, and a fourth semiconductor layer; 
a third electrode on the fourth semiconductor layer; and 
a plurality of fourth electrodes in a plurality of second openings that penetrate the fourth semiconductor layer and the second active layer, the second openings exposing the third semiconductor layer (Fig. 25, at least 4 luminous structures).
Reclaim 23, Jang discloses that, when viewed in plan view, a sum of areas of the first openings per unit area in the first region of the first semiconductor light emitting device gradually decreases in the first direction (Fig. 25).

Reclaim 25, Jang discloses that a density of the first openings per unit area gradually decreases in the first direction (Fig. 25).
Reclaim 26, Jang discloses that a number of the first openings per unit area is constant, and an area of each of the first openings gradually decreases in the first direction (Fig. 25).
Reclaim 27, Jang discloses that the first openings are not in the second region.
Reclaim 29, Jang discloses that a first contact is constituted by the second electrode in contact with the first semiconductor layer exposed by the first openings, and a second contact is constituted by the fourth electrode in contact the third semiconductor layer exposed by the second openings (Fig. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 19, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20150280086).
Reclaims 5, 19, & 28 Jang fails to specify that a length of the second region in the first direction is about 1.5 to 20 times an interval between the first openings.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain length of the second region in the first direction is about 1.5 to 20 times an interval between the first openings, because it would have been to obtain a certain length of the second region in the first direction is about 1.5 to 20 times an interval between the first openings to achieve reduce interference at electrical contacts.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899